On this auspicious occasion, the seventieth anniversary of the United
Nations, I am honoured to address the Assembly on behalf of the Government and people of Liberia. I congratulate the President on his election to preside over the Assembly, and I appreciate the stewardship of his predecessor, His Excellency Mr. Sam Kutesa, who ably conducted the Assembly’s affairs at the sixty-ninth session.
This year has registered ground-breaking developments. After 50 years, the United States and Cuba have decided to resolve differences by establishing diplomatic relations. Another milestone was the adoption here, a few days ago, of the post-2015 development agenda, “Transforming our world: the 2030 Agenda for Sustainable Development” (resolution 70/1), by which we committed to implementing measures to transform the lives of our peoples — to lift them from poverty to prosperity — and to preserve the planet. It was this same vision that, 70 years ago, motivated the founding of this global organization to promote peaceful coexistence, economic and social advancement of all peoples, respect for human dignity, and equal rights of men and women and nations large and small. I am proud to say that Liberia was among the founding Members of the United Nations.
The creation of the United Nations came out of a realization that only a global organization, through the support and cooperation of the comity of nations, would be suitable to grapple with the many challenges facing humankind. Today, a reduction in inter-State conflict and cooperation in the protection and promotion of human rights and in alleviating global poverty, disease and hunger are the hallmarks of this body. On the other hand, increased intra-State conflicts and international terrorism are seeking to undermine the gains made in reducing human suffering. Protracted and intense conflicts in various parts of the world pose serious threats to global peace and security.
Thus new and emerging challenges call the United Nations to action. Despite commendable efforts, Africa, the Middle East, Asia and Europe still have vortexes of conflict. Migrants and people seeking refuge from conflicts and economic hardship are swirling across Europe. We are haunted by the growing threats of destabilizing forces, such as Boko Haram and the Islamic State in Iraq and the Sham (ISIS), and by attempts to reverse democratic initiatives, such as that in Burkina Faso, which invoked an immediate and decisive response from the Economic Community of West African States.
10/26 15-29437

29/09/2015 A/70/PV.17
Climate conditions are changing, and so must we. In many countries of the world, women are still being treated as second-class citizens. As Liberia bears painful witness, weak public-health systems in individual countries threaten global health and well- being. It is not beyond this body to find answers and to respond, and we know that we must. We feel compelled to ask if, at 70, our world Organization is hindered today by inflexible structures and overburdened by bureaucracies. Is the current structure of the United Nations fit for purpose — to play its role in the global transformation processes over the next 15 years? We are encouraged by the introspection that is taking place at the United Nations around these questions.
We commend the foresight of the Secretary- General in directing a comprehensive review of peace operations, which is complemented by a review of the Organization’s peacebuilding architecture and a global study on the implementation of Security Council resolution 1325 (2000), on women’s participation in peace processes. After the completion of these reviews, we expect implementation to bring further improvements. Liberia can attest, with gratitude, to the nature of United Nations peacekeeping and peacebuilding functions, which are critical and indispensable for post-conflict countries.
This year, we marked the twentieth anniversary of the historic Fourth World Conference on Women, held in Beijing, and its Platform for Action for women’s empowerment and gender equality. We are also marking the fifteenth anniversary of resolution 1325 (2000), on women’s participation in peace processes. And while improvements have been made in the status of women, much more remains to be done. We must therefore all step up and take further measures, going beyond moralizing gender equality to tangible actions. In 70 years only three women have served as President of the General Assembly — one of them, many years ago, being our compatriot, Mrs. Angie Brooks Randolph. Only a few women have served or are serving as special representative of the Secretary-General, and not a single woman has ever served as Secretary-General.
As we ponder, in Liberia, Guinea and Sierra Leone, the three countries worst hit by the deadly Ebola virus disease, we bear witness to the foundational creed of the United Nations that we can always find it within our humanity to respond even to unknown enemies to our collective progress. Accordingly, we remain grateful to the international community for the outpouring of
support and assistance as we faced down the deadly disease, the greatest modern threat to global public health. We thank Secretary-General Ban Ki-moon, who — in partnership with our countries and with support from the African Development Bank, the African Union, the European Union and the World Bank — hosted the International Ebola Recovery Conference to focus attention on, and seek support for, our post-Ebola recovery programmes.
The Ebola scourge undoubtedly leaves indelible marks of grief, sorrow and unimaginable affliction. But it has also caused us to celebrate heartwarming tales of extraordinary courage and leadership across Governments and communities, as well as exceptional regional and international responses. We are now proceeding with implementation of our post-Ebola economic stabilization and recovery plan, with expectations of support from our bilateral and multilateral partners for a regionally approved post- Ebola recovery strategy that the three Mano River Union countries affected have formulated.
We are determined to address our development losses, including by rebuilding better and more resilient health and education systems. The Addis Ababa Action Agenda, adopted in April, offers pathways to various forms of financing, capacity-building and technological exchange in support of our pursuit of our development objectives. We must now forge genuine partnerships in order to move ahead on the road to strengthening peace and security, human rights, socioeconomic development and environmental sustainability. We stand firm in our political will to meet any challenge to our commitment to leaving no one behind.
